Order, Family Court, New York County (Jeffry Gallet, J., at fact-finding hearing; Michael Gage, J., at dispositional hearing) entered October 8, 1991, which inter alia, terminated the parental rights of respondent John B., upon a finding that respondent had permanently neglected the child and which awarded custody to St. Christopher-Ottilie agency for adoption purposes, unanimously affirmed, without costs.
Given that the child has never resided with respondent but with the same foster family since birth, and in view of respondent’s failure to plan for the child’s future, we agree with Family Court that termination of respondent’s parental *654rights is in the best interests of the child. (See, Matter of Susana R., 182 AD2d 423.)
We have considered respondent’s remaining arguments and find them to be unpreserved for appellate review and without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Wallach, JJ.